DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,866,786 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-27, 29-35, and 37-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest the opcode to indicate execution circuitry is to transpose each row of elements of the source matrix into a corresponding column of the destination matrix; and the execution circuitry to execute the decoded single instruction according to the opcode and fault upon a determination that the source matrix has a different number of rows than a number of columns of the destination matrix, in combination with other recited limitations in claim 21.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the opcode to indicate execution circuitry is to transpose each row of elements of the source matrix into a corresponding column of the destination matrix; and executing, by the execution circuitry, the decoded single instruction according to the opcode, wherein the executing is to fault upon a determination that the source matrix 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the opcode to indicate execution circuitry is to transpose each row of elements of the source matrix into a corresponding column of the destination matrix; and executing, by the execution circuitry, the decoded single instruction according to the opcode wherein the executing is to fault upon a determination that the source matrix has a different number of rows than a number of columns of the destination matrix, in combination with other recited limitations in claim 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181